Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nachimuthu(US 2014/0082262).
Regarding claim 1, Nachimuthu discloses a processor platform comprising: a non-volatile memory coupled to a processing unit via a bus(Figure 3); and a microcontroller to: configure the processing unit to store, on the non-volatile memory, a heap and a stack for execution of boot code;  configure the processing unit to begin a first boot process using boot code stored on a storage device to initialize main memory(Paragraph 45); copy the boot code and a decompressed firmware to the non-volatile memory(Paragraph 80); and configure the processing unit to execute the boot code stored on the non-volatile memory for subsequent booting using the heap and the stack while the heap and the stack are stored on the non-volatile memory(Paragraph 73).
Regarding claim 2, Nachimuthu discloses the processor platform as defined in claim 1, wherein the non-volatile memory stores files of an operating system installed on the processor platform(Paragraph 66).

Regarding claim 4, Nachimuthu discloses the processor platform as defined in claim 1, wherein the non-volatile memory includes a first partition for storing files of an operating system installed on the processor platform and a second partition for storing the boot code(Paragraph 66). 
Regarding claim 5, Nachimuthu discloses the processor platform as defined in claim 4, wherein the non-volatile memory includes a third partition for storing data for the boot code(Paragraph 66).
Regarding claim 6, Nachimuthu discloses the processor platform as defined in claim 1, wherein the microcontroller is to transfer at least one of the boot code and boot data from a storage device to the non-volatile memory(Paragraph 72).
Regarding claim 7, Nachimuthu discloses the processor platform as defined in claim 6, wherein the microcontroller is further to decompress at least one of the boot code and the boot data from the storage device before transferring the decompressed at least one of the boot code and the boot data to the non-volatile memory(Paragraph 72).
Regarding claim 8, Nachimuthu discloses the processor platform as defined in claim 6, wherein the storage device is a flash storage device coupled to the processing unit via a platform controller(Paragraph 72).
Regarding claim 9, Nachimuthu discloses the processor platform as defined in claim 1, wherein the microcontroller is to configure a reset vector of the processing unit to point to the non-volatile memory(Paragraph 73).
Regarding claim 10, Nachimuthu discloses the processor platform as defined in claim 1, wherein the processing unit includes a far memory controller coupled to the non-volatile memory to communicate with the non-volatile memory(Paragraph 43).


Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are not found persuasive.
Applicant argues Nachimuthu does not disclose the processing unit to begin a first boot process using boot code stored on a storage device to initialize main memory; copy the boot code and a decompressed firmware to the non-volatile memory and use it for subsequent booting. However, Nachimuthu does disclose the processing unit to begin a first boot process using boot code stored on a storage device to initialize main memory(Paragraph 45, initialize key system components(main memory) during a boot process); copy the boot code and a decompressed firmware to the non-volatile memory for subsequent booting(Paragraph 80).
Thus, Applicant’s arguments are not found persuasive.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185